DISMISS; and Opinion Filed June 3, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00596-CV

                       IN RE REGINALD ARLEIGH NOBLE, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                             Trial Court Cause No. F-0050025

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Brown
       Before the Court is relator Reginald Arleigh Noble’s May 21, 2019 petition for writ of

mandamus. Relator was convicted of aggravated sexual assault of a child and sentenced to life in

prison. His conviction was affirmed on direct appeal. Noble v. State, No. 08-01-00035-CR, 2002
WL 221886 (Tex. App.—El Paso Feb. 4, 2002, pet. ref’d) (not designated for publication). In this

original proceeding, relator complains that the trial court denied his request for article 11.01 and

article 11.07 writ of habeas corpus relief and asks this Court to grant him a new trial.

       This proceeding is a collateral attack on a final conviction and, therefore, falls within the

scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07. “It is well established that only the Court

of Criminal Appeals possesses the authority to grant relief in a post-conviction habeas corpus

proceeding where there is a final felony conviction.” Padieu v. Court of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (quoting Ex parte Alexander, 685 S.W.2d
57, 60 (Tex. Crim. App. 1985) and citing TEX. CODE CRIM. PROC. art. 11.07 § 5); Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). “Article 11.07

contains no role for the courts of appeals; the only courts referred to are the convicting court and

the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


190596F.P05




                                                –2–